EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 10

TO MASTER REPURCHASE AGREEMENT

Amendment No. 10 dated as of September 28, 2006 (this “Amendment”), by and
between BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”) and HOMEBANC
FUNDING CORP. II (the “Seller”).

RECITALS

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of April 29, 2004 and as amended by Amendment No. 1 and
Joinder dated as of June 7, 2004, Amendment No. 2 dated as of June 25, 2004,
Amendment No. 3 dated as of December 27, 2004, Amendment No. 4 dated as of
January 24, 2005, Amendment No. 5 dated as of July 13, 2005, Amendment No. 6
dated as of September 12, 2005, Amendment No. 7 dated as of September 29, 2005,
Amendment No. 8, dated as of December 22, 2005 and Amendment No. 9 dated as of
May 31, 2006 (the “Existing Repurchase Agreement” as amended by this Amendment,
the “Repurchase Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.    Definitions. Section 2 to the Existing Repurchase Agreement is
hereby amended by deleting the definition of “Termination Date” in its entirety
and replacing it with the following:

 

“Termination Date” shall mean September 27, 2007.

SECTION 2.     Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”) subject to the satisfaction of
the following conditions precedent:

2.1          Delivered Documents. On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

(a)          this Amendment, executed and delivered and duly authorized officers
of the Buyer and the Seller; and

(b)          such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

 

NYLIB5 902685.4

 


--------------------------------------------------------------------------------



 

 

SECTION 3.     Representations and Warranties. The Seller hereby represents and
warrants to the Buyer that after giving effect to this Amendment it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 11 of the Existing
Repurchase Agreement.

SECTION 4.     Fees. The Seller agrees to pay as and when billed by the Buyer
all of the reasonable fees, disbursements and expenses of counsel to the Buyer
in connection with the development, preparation and execution of, this Amendment
or any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

SECTION 5.  Confidentiality. The parties hereto acknowledge that the
confidentiality provisions set forth in Section 29 of the Repurchase Agreement
shall apply to this Amendment.

SECTION 6.     Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 7.   GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

SECTION 8.     Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9.    Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

 

-2-

 

NYLIB5 902685.4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

BEAR STEARNS MORTGAGE CAPITAL CORPORATION,

as Buyer

 

By:

 /s/ TIMOTHY GREEN                                  

Name: Timothy Green

Title: Senior Vice President

HOMEBANC FUNDING CORP. II,

as Seller

 

By:

 /s/ JAMES L. KRAKAU                                

Name: James L. Krakau

 

Title:

Senior Vice President and Treasurer

 

 

 

NYLIB5 902685.4

 

 

 